DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	Applicant’s amendment filed October 22, 2020 amending claims 6 and 7 has been entered.  Claims 1-5, 8, 9, 11-20 and 22-24 are canceled.  Claims 6, 7, 10 and 21 are currently pending and presented for examination.

Response to Arguments
Due to Applicant’s amendments to claims 6 and 7 the previous rejections under 35 USC 102(a)(1) over Ebendal and Zhang et al. are hereby withdrawn.
Applicant’s arguments with respect to the rejection under 35 USC 103 over Ebendal in view of Infante have been fully considered and are found persuasive.  Specifically Applicant argues that Ebendal demonstrates that another MEK1 inhibitor does not potentiate the levels of nerve growth evoked by the application of NT-3.  Thus it would not have been obvious to substitute one MEK1 inhibitor for another or combine MEK1 inhibitors with a reasonable expectation of similar or improved potentiation of neurotrophic-factor driven nerve outgrowth.

With respect to the rejection under 35 USC 103 over Venero Nuez, Applicant argues that Venero Nuez teaches the use of PD0325901 and trametinib to enhance learning and/or memory.  Applicant argues that Venero Nuez only teaches using formula I compounds to treat memory deficit.  Applicant argues that Venero Nuez does not teach using PD0325901 and trametinib to delay or reduce the degeneration of dopaminergic neurons.  Applicant further argues that the claimed MEK inhibitors are different from the compounds of general formula (I) including compound 1 in Venero Nuez.  Thus a skilled artisan would not have been motivated to replace the compounds of general formula I or compound 1 with PD0325901 or trametinib to treat memory deficits due to the significant differences in chemical structures between the compounds.
These arguments are found not persuasive since Venero Nuez clearly teaches the use of MEK inhibitors to enhance memory and learning.  Venero Nuez specifically teaches that there are a multitude of MEK inhibiting compounds including the compounds claimed in the instant claims that can be used to enhance memory and learning (page 2 of Translation).  Venero Nuez further teaches that these compounds that can enhance memory and learning are also useful for the treatment of memory deficits associated with Parkinson’s disease (page 3 of Translation).  Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to use the MEK inhibitors taught in Venero Nuez to 
Unlike the teachings of Ebendal, Venero Nuez specifically teaches alternatives to the preferred compound which may be useful in the methods disclosed therein.  Ebendal does not specifically teach that PD0325901 or trametinib are alternatives to the preferred U0126 compound or the other compounds taught therein.  Ebendal specifically teaches that other MEK inhibitors may not provide the same effects as taught for U0126.  No such teaching exists in Venero Nuez.  Rather, Venero Nuez specifically teaches that in addition to compound 1 and other compounds of formula I, other MEK inhibitors are known to enhance memory and learning and thus may be useful in the methods disclosed therein (page 2 of translation).  It has been well established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to a person of ordinary skill in the art. In re Boe, 355 F.2d 961,148 USPQ 507, 510 (CCPA 1966); In re Lambedi, 545 F.2d 747, 750, 192 USPQ 279,280 (CCPA 1976): In re FracalossL 681 F.2d 792,794, 215 USPQ 569, 570 (CCPA 1982)4 In re Kaslow, 707 F.2d 1366, 13:4,217 USPQ 1089, 1095 (Fed. Cir. 1983). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” 27 F.3d at 554, 31 USPQ2d at 1132.).  Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Moreover, even though Venero Nuez does not teach using PD0325901 and trametinib to delay or reduce the degeneration of dopaminergic neurons Venero Nuez renders obvious treating the same patient having Parkinson’s disease comprising the administration of the same MEK inhibitors as claimed.  Therefore the same effects as claimed will necessarily occur by using the same compounds as claimed to treat the same patient population as claimed.  Thus the method of the prior art will necessarily result in the delaying of degeneration of dopaminergic neurons in said patient with Parkinson’s disease.  A compound and its properties are inseparable.  In re Papesch, In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Thus, in response to applicant's argument that Venero Nuez does not teach using PD0325901 and trametinib to delay or reduce the degeneration of dopaminergic neurons, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Therefore, for these reasons, the previous rejection under 35 USC 103 over Venero Nuez is hereby maintained and reproduced below.
With respect to the rejection under 35 USC 103 over Zhang in view of Infante, Applicant argues that Zhang fails to teach using PD0325901 or trametinib to delay or reduce the degeneration of dopaminergic neurons.  Applicant argues that it cannot be determined from Zhang whether or not U0126 can pass through the blood-brain barrier and Applicant demonstrates that the claimed compounds when administered orally can cross the blood-brain barrier.
This argument is found not persuasive since this argument is irrelevant to the claims and the rejection of record.  There is no requirement in the claims to administer any compound orally.  Moreover, there is no requirement in the claims for any compound to pass the blood brain barrier.  In response to applicant's argument that the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that there is no reason to combine Zhang with Infante since Zhang is concerned with using U0126 to study expression of tyrosine hydroxylase in the brain and Infante teaches using trametinib to treat cancer by inducing inhibition of cell growth and induction of cell death.
These arguments are found not persuasive since Infante is concerned with the inhibition of MEK to inhibit the growth and induce cancer cell death.  There is no teaching in Infante which would lead a skilled artisan to expect inhibition of cell proliferation and apoptosis of dopaminergic neurons.  The purpose of the teachings of Infante is to demonstrate that like U0126, trametinib is an ERK inhibitor known in the art.  Therefore a person of ordinary skill in the art would expect trametinib to have the same effect on dopaminergic neurons as U0126 since the compounds have the same function of inhibiting ERK.  Accordingly, prior to the effective filing date of the instant application it would have been obvious to an ordinary skilled artisan to substitute trametinib for the compounds disclosed in Zhang et al. with a reasonable expectation of similar success.  Thus substituting one known compound for another known compound having similar function would be considered predictable and within the purview of an artisan practicing the invention.  In the alternative, prior to the effective filing date of the prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
Thus for these reasons, the previous rejection under 35 USC 103 over Zhang et al. in view of Infante is hereby maintained and detailed below. 
This action is FINAL.                 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Venero Nuez et al. WO 2013/093137 A1 (see English Translation Provided).
Claims 6, 7, 10 and 21 of the instant application claim a method of treating Parkinson’s disease and delaying the degeneration of dopaminergic neurons in a patient in need thereof comprising the administration of a MAPK signaling pathway inhibitor selected from the group consisting of U0126, PD0325901, trametinib, and combinations thereof.
Venero Nuez et al. teaches the use of at least one MEK inhibitor to enhance learning and memory in healthy subjects or subjects having memory deficit (page 1).  Venero Nuez et al. teaches that the invention relates to substances that improve mental functions such as cognition, memory, intelligence, motivation, attention and concentration in the treatment of people with cognitive difficulties, such as Alzheimer’s or Parkinson’s disease (page 1).  Venero Nuez et al. teaches that a preferred embodiment is the use of a MEK inhibitor including PD0325901, U0126, and 
Venero Nuez et al. teaches that in a preferred embodiment, the composition is for the treatment of the deficit of memory preferably associated with Alzheimer’s disease, Parkinson’s disease, etc. (page 3).  
Thus Venero Nuez et al. teaches a method for the treatment of memory deficits associated with Parkinson’s disease comprising the administration of a MEK inhibitor such as PD0325901, U0126, and trametinib.
The prior art does not appear to provide sufficient specificity, i.e., involves too much "picking and choosing" to give rise to anticipation. See Coming Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect ....the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected the various combinations of features claimed from within the prior art disclosure specifically, treating Parkinson’s disease  
Thus since the prior art renders obvious treating the same patient having Parkinson’s disease comprising the administration of the same MEK inhibitors as claimed, the same effects will necessarily occur.  Thus the method of the prior art will necessarily result in the delaying of degeneration of dopaminergic neurons in said patient with Parkinson’s disease.  A compound and its properties are inseparable.  In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963).  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 6, 7, 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Academic Journal of Second Military Medical University, Nov. 2011, Vol. 32, No. 11, pages 1176-1180 Provided on IDS) in view of Infante et al. (2002, The lancet Vol 13 pages 773-781).
Claims 6, 7, 10 and 21 of the instant application claim a method of treating Parkinson’s disease and delaying the degeneration of dopaminergic neurons in a patient in need thereof comprising the administration of the MAPK signaling pathway 
Zhang et al. teaches that a Parkinson’s disease mouse model was treated with the specific inhibitor of ERK, U0126 (objective).  Zhang et al. specifically teaches that U0126 treatment greatly alleviated the marked loss of dopamine neurons (results).
Thus Zhang et al. specifically teaches treating Parkinson’s disease comprising the administration of U0126 and furthermore teaches that the administration of U0126 alleviates the degeneration of dopaminergic neurons in the substantia nigra in the subject treated.
Zhang et al. does not teach administration of trametinib.
Infante et al. teaches that trametinib is a reversible, highly selective allosteric inhibitor of MEK1/MEK2 activation and kinase activity (page 773).  Infante et al. further teaches that trametinib inhibits phosphorylation and activation of ERK (a substrate of MEK) (page 773).
Accordingly, prior to the effective filing date of the instant application it would have been obvious to an ordinary skilled artisan to substitute trametinib for the compounds disclosed in Zhang et al. with a reasonable expectation of similar success.  Thus substituting one known compound for another known compound having similar function would be considered predictable and within the purview of an artisan practicing the invention.  In the alternative, prior to the effective filing date of the instant application it would have been obvious to an ordinary skilled artisan to combine trametinib which is a MEK/ERK inhibitor with the ERK inhibitor compound disclosed in Zhang et al. with a reasonable expectation of improving the treatment of Parkinson’s disease.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 6, 7, 10 and 21 are rejected.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM